DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 39-45, in the reply filed on November 16, 2020 is acknowledged.
Claim Objections
Claim 39 is objected to because of the following informalities:    
In lines 9-10, “a protective wrapping” should be --the protective wrapping--;
In line 12, “the inlet duct” should be --the fluid inlet and/or outlet duct--; and 
In lines 12-13, “said fluid and/or extraction valve” should be --said fluid injection and/or extraction valve--. 
Claim 40 is objected to because of the following informalities:
In line 3, “the lower side” should be --a lower side--; and
In line 4, “the wrapping” should be --the protective wrapping--. 
Claim 41 is objected to because of the following informalities:
In lines 2-3, “the upper side” should be --an upper side--; and 
In line 4, “the extremity” should be --the one extremity--.
Claim 43 is objected to because of the following informalities: In line 1, “said internal liner bag” should be --the at least one sheet of flexible material of said internal liner bag--.
Claim 44 is objected to because of the following informalities: In line 1, “said internal liner bag” should be --the at least one sheet of flexible material of said internal liner bag--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “wherein it includes” in line 4. However, it is not clear what “it” is referring to. 
For the purpose of examination, “it” will be considered to reference the container. 
Claim 40 recites the limitation “the normal-use position” in line 3. However, the claims have not previously introduced a normal-use position. Accordingly, there is insufficient antecedent basis for the limitation in the claims and further, it is not clear what structure is intended by the limitation. 
For the purpose of examination, the cover affixing body will be considered to enter into contact with a portion of the protective wrapping.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (JP 2012-001249 A). 
Regarding claim 39, Okuda teaches a container for the treatment and/or storage of goods, comprising at least one internal liner bag made of at least one sheet of flexible material (translation paragraph 14), and a protective wrapping for said internal liner bag (translation paragraph 14),
wherein the container includes at least one fluid injection and/or extraction valve (3) including a fluid inlet and/or outlet duct (8/13) provided with a flowrate regulator element (11), a valve seating (12) for said fluid inlet and/or outlet duct, said valve seating comprising a surface configured for being attached to a portion of the internal liner bag, and a cover (9) for covering said valve seating, said cover being provided with an access hole (20) to said fluid inlet and/or outlet duct, and said cover including elements (22) for securing the protective wrapping of the internal liner bag on said valve seating, and
wherein a portion of said internal liner bag made of at least one sheet of flexible material is affixed (translation paragraph 20) to the valve seating of the fluid inlet and/or outlet duct of said fluid injection and/or extraction valve, and a portion of the protective wrapping is clamped (translation paragraph 25 and Fig. 5-7) between the 
Regarding claim 40, Okuda teaches the container of claim 39 above, wherein said elements for securing the protective wrapping of the internal liner bag on the valve seating comprise a cover affixing body (22) extending from a lower side of the cover to enter into contact with a portion of the protective wrapping disposed over the valve seating (Fig. 3-7), said cover affixing body comprising an anchoring element (23) arranged to cooperate with a complementary anchoring element (14) of the valve seating or of the fluid inlet and/or outlet duct (translation paragraphs 16, 17, 21 and Fig. 2-7).
Regarding claim 41, Okuda teaches the container of claim 40 above, wherein said fluid inlet and/or outlet duct is attached to the valve seating in such a way that one extremity of the duct emerges from an upper side of the valve seating to become disposed in correspondence with the access hole in the cover (Fig. 2-7), the one extremity of said duct comprising a ring-shaped flange (projection formed above groove 14) that acts by way of the complementary anchoring element arranged to cooperate by clipping to the anchoring element of the cover affixing body securing the protective wrapping on the valve seating (translation paragraphs 16, 17, 21). 
Regarding claim 42, Okuda teaches the container of claim 39 above, wherein at least one portion of said internal liner bag is welded to a surface of the valve seating disposed coaxially to said fluid inlet and/or outlet duct, said portion of the internal liner bag being susceptible to be covered by the cover of the valve seating while the 
Regarding claim 43, Okuda teaches the container of claim 39 above, wherein the at least one sheet of flexible material of said internal liner bag comprises at least one layer of sheet of flexible material with a permeability configured to maintain the composition of the atmosphere within the container substantially constant during a predetermined time (translation paragraph 14). 
Regarding claim 44, Okuda teaches the container of claim 39 above, wherein the at least one sheet of flexible material of said internal liner bag comprises at least one layer of sheet of flexible material made of polyethylene and/or at least one sheet of flexible material made of polyamide, either said at least one sheet of polyethylene or said at least one sheet of polyamide being configured to be welded to the valve seating (translation paragraph 14 and 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda, as applied to claim 39 above, in view of Naugle et al. (WO 2013/032603 A1, hereinafter Naugle).
Regarding claim 45, Okuda teaches the container of claim 39 above, but fails to teach the protective wrapping including at least one layer of fabric made of synthetic or natural fibers. Naugle teaches an analogous container comprising an internal liner bag made of at least one sheet of flexible material, a protective wrapping for the internal liner bag, and at least one fluid injection and/or extraction valve. Naugle further teaches that it is known and desirable in the prior art to form the protective wrapping of a material that can provide support for the liner, such as a fabric (page 2 lines 21-24 and page 3 lines 8-9). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Okuda by alternatively configuring the protective wrapping to include at least one layer of fabric made of synthetic or natural fibers, as taught by Naugle, in order to provide support for the liner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734